UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1568



JESSIE B. HAYES,

                Plaintiff - Appellant,

          v.


JACK POTTER, Postmaster General US Postal Service; POSTMASTER,
Mount Pleasant Post Office, Mount Pleasant, SC,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cv-00825-DCN)


Submitted:   February 28, 2008             Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie B. Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie   B.    Hayes    appeals   the    district   court’s   order

adopting the magistrate judge’s report and recommendation and

dismissing her complaint alleging employment discrimination.                 We

have     reviewed    the   record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Hayes v. Potter, No. 2:07-cv-00825-DCN (D.S.C. June 1,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -